NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                               901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                               CORPUS CHRISTI, TEXAS 78401
                                                                               361-888-0416 (TEL)
JUSTICES
                                                                               361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                               HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                               ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                           100 E. CANO, 5TH FLOOR
                                                                               EDINBURG, TEXAS 78539
                                                                               956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                  956-318-2403 (FAX)

                                                                               www.txcourts.gov/13thcoa



                                            May 12, 2015

      Hon. Vance W. Gonzales                          Hon. Sergio J. Sanchez
      Hidalgo County District Attorney's Office       4842 S. Jackson Road
      100 N. Closer                                   Edinburg, TX 78539
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Hon. Luis A. Gonzalez
      Hidalgo County Courthouse
      Assistant District Attorney
      100 N. Closner
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00540-CR
      Tr.Ct.No. CR-12-10873-H
      Style:    THE STATE OF TEXAS v. YESICA ATANAY CARRIZALES PIEDRA


             The above-referenced cause has been set for submission without oral argument
      on Tuesday, June 02, 2015, before a panel consisting of Chief Justice Rogelio Valdez,
      Justice Gina M. Benavides and Justice Gregory T. Perkes.

                                                  Very truly yours,


                                                  Dorian E. Ramirez, Clerk

      DER:ch